Citation Nr: 1608269	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-06 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder, attention deficit hyperactivity disorder (ADHD), generalized anxiety disorder, and alcohol dependence.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1987 to July 1988.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, as support for this claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board - in other words at a Travel Board hearing.  A transcript of the hearing is of record, which is entirely electronic (so paperless) using the Veterans Benefits Management System (VBMS).  

The Board remanded the claim in April 2015 for further development, also in the process re-characterizing the claim as inclusive of all diagnosed mental disorders, so not just for the ones specifically claimed and to that point exclusively considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

FINDING OF FACT

At the very least, the probative (meaning competent and credible) evidence is in relative equipoise as to whether the Veteran has an acquired psychiatric disorder, variously diagnosed as major depressive disorder, generalized anxiety disorder, ADHD, and alcohol dependence, because of his service.

CONCLUSION OF LAW

The criteria are met for entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as major depressive disorder, generalized anxiety disorder, ADHD, and alcohol dependence.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Here, though, the Board is fully granting this claim so need not discuss whether there has been compliance with these preliminary procedural due process obligations.

II.  Service Connection

The Veteran claims his depression and anxiety are the result of his military service.  He says that, ever since his service, he has had a lot of problems forming close relationships with others and has anger issues.  He believes that his time in service aggravated his pre-existing ADHD.  See his March 2009 statement.  He also alleges that he became afraid of his drill sergeant and fellow soldiers while in service and that this fear still extends to being in close situations with other people.  During service he claims that he stopped showering and brushing his teeth because he was fearful of the shower room.  He also claims that, when he got to Germany, he was apprehensive, fearful, and constantly surprised.  He could not understand the new vehicles, the living situation, or the hierarchy.  Moreover, after he wrecked a vehicle in Germany, he became more stressed because he thought he would be dishonorably discharged, so he drank more and smoked hashish.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires having competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The report of medical examination on entrance of duty, dated in August 1986, found that the Veteran would be fully qualified in two and a half months after an appendectomy.  His service treatment records (STRs) do not reflect any complaint, diagnosis, or treatment for depression or ADHD.  There are multiple notations in service of drug and alcohol abuse.  

A record from the Community Mental Health Service at Fort Dix, New Jersey, dated in April 1987, notes the Veteran was having difficulty comprehending his Advanced Individual Training (AIT) tasks.  He indicated that he had experienced the same problems previously in basic training, but that as the training progressed his problems subsided.  He explained that his problem would go away, but that he was still very worried.  He discussed his problems abusing alcohol but reported no past or then present psychiatric involvement or suicidal ideations.  He wanted to remain in the military and seek assistance with his alcohol problem.  A mental status examination was done and he was cooperative during the interview, had a normal mood, and his affect was appropriate.  His thought content centered around past alcoholic episodes.  His thought process was intact; he had what was described as average intelligence; his judgment and insight appeared good; and there were no perceptual abnormalities noted.  He had no suicidal or homicidal ideations.  The examiner's impression was episodic alcohol abuse and recommended a referral to an alcohol and drug abuse prevention and control program (ADAPCP).

A preventative medicine record, dated in April 1988, indicates the Veteran had turned himself in because of drug abuse.  He estimated his alcohol use was very small but acknowledged that his drug abuse was increasing.

The Veteran's military personnel records reflect that he received multiple disciplinary actions.  Discharge proceedings were eventually begun after he had failed to rehabilitate despite ADAPCP treatment.  The separation memorandum, dated in June 1988, notes that he had displayed a lack of commitment to treatment by using THC and inconsistently attending Alcoholics Anonymous (AA) meetings.  Another separation memorandum, also dated in June 1988, notes that his attitude and disinterested approach to established policies had caused upheaval and strife among the soldiers in his platoon.  Multiple rehabilitative attempts had been made after an unsuccessful attempt to train him on an M-915 vehicle.  He was enrolled in a drug and alcohol treatment program.

The Veteran's DD Form 214 specifies that the reason for his separation from service was drug abuse rehabilitative failure.  His service ended in July 1988.

The Veteran's post-service VA treatment records reflect ongoing treatment for alcohol and drug abuse.  A VA suicide prevention telephone note, dated in February 2009, indicates he had called to request assistance with alcoholism.  He claimed that he had "beaten all the drugs, but can't quit drinking."  He stated that he had made it a point to not use his benefits and apologized for calling the hotline because he felt others needed it more.  He indicated that he had no intention of committing suicide, but he did indicate that he had thought about it.  

A VA psychiatric outpatient note, dated in August 2009, indicates the Veteran had severe drinking problems and had problems with other substances including cocaine, XTC, acid, and painkillers.  In the past he had been diagnosed with attention deficit disorder (ADD).  He reported being substance free for 110 days.  A mental status exam was done and his appearance was casual.  His orientation was alert and x3 (meaning to time, place and situation).  His behavior was cooperative and his speech had a normal flow and rate.  His mood was euthymic and affect was the full range.  His thought content was appropriate and thought process was linear.  He had no hallucinations, illusions, delusions, suicidal ideation, or homicidal ideation.  His memory was grossly intact, but not formally tested and his concentration was variable with good insight and judgment.  A suicide assessment was conducted and he had no ideation or plan at that time.  The diagnostic impression was anxiety disorder not otherwise specified (NOS) and ADHD, predominantly inattentive type.  He had a Global Assessment of Functioning (GAF) score of 55.  A GAF score is a scaled rating reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent; higher scores correspond to better functioning of the individual.  VA now uses the Fifth Edition of this Manual (DSM V), but the GAF scores and what they represent remain unchanged.


A VA substance use disorders plan (SUDP) note, dated October 08, 2009, indicates the Veteran met the criteria for alcohol dependence in early remission and nicotine dependence.  His triggers for use were boredom and worrying about stuff.  His psychiatric needs were being met and the current concerns were rule out general anxiety.  The psychiatric consequences of use are adult obsessive-compulsive disorder.  

A VA social work note, dated October 23, 2009, indicates he had presented with anxiety disorder and a history of alcohol abuse that was in remission.  His mood was upbeat and his affect broad and full.  His thoughts were logical and goal directed.  He had no active suicidal or homicidal ideations, thoughts, or plans.  His concentration and memory were within normal limits and he was alert and oriented x4 (to time, place, person and situation).  His diagnosis was anxiety disorder with history of alcohol dependence in remission.  His GAF score was 52.

A VA social work note, dated December 14, 2009, indicates the Veteran had presented with anxiety, ADHD, and alcoholism in early remission.  His mood was euthymic and anxious.  His affect was broad and full congruent with affect.  His thoughts were logical, goal directed, and easily off task.  He had no active suicidal or homicidal ideations, thoughts or plans.  His concentration and memory were within normal limits and he was alert and oriented x4.  His diagnosis was anxiety and ADHD, inattentive type.  He had a GAF score of 57.

A VA mental health note, dated December 17, 2009, indicates the Veteran was there to continue addressing his history of substance abuse.  He had brought with him his military records and was upset because he felt it appeared from his records that he had been asking for help with attention-deficit issues and inattentiveness resulting in poor assimilation into the military lifestyle.  The assessment was that his alcohol dependence was in remission.  He had a GAF score of 60.  


A VA social work note, dated February 2010, indicates the Veteran had presented with depression and anxiety and was a recovering alcoholic.  His mood was much more positive and upbeat and much less anxious compared to the last visit.  The affect was appropriate to the mood.  His thoughts were logical and goal directed.  He had no active suicidal or homicidal ideations, thoughts, or plans.  His concentration and memory were within normal limits and he was alert and oriented x4.  His diagnoses were anxiety, depression, and alcohol dependence in early remission.  

A private treatment record from the Life Management Center, dated in April 2010, indicates the Veteran was there because of alcohol dependence - as evidenced by his continued drinking.  The examiner diagnosed recurrent, moderate, major depressive disorder, ADHD, which was predominantly the inattentive type, and alcohol dependence in full sustained remission since April 2009.  The Veteran had a GAF score of 55.  The examiner indicated the lowest GAF score in the last 12 months was 55 and the highest 61.

A private treatment record from the Life Management Center, dated in July 2010, shows diagnoses of ADHD, major depressive disorder, and anxiety.  The Veteran's appearance was described as within development limits.  His motor behavior was hyperactive and his general attitude and behavior friendly/cooperative.  His perception, sensorium, cognitive functions, mood, affect, and quality and content of speech/thought were within normal limits.  His anxiety was low and his potential for suicide, homicide, or violence was not an imminent risk.  His dominant character structure was no pronounced deviation.  

The Veteran submitted five letters from friends and acquaintances, received in July 2009 and May 2010, regarding his anxiety, depression, ADHD, and alcohol abuse.  One letter is from a friend, J.A., who has known him since they were children and indicated they started drinking before the Veteran went off to the military.  All five letters reflect that the Veteran has struggled with alcohol, mental conditions, and social situations since returning from the military. 

A letter from Dr. B.B. at the Life management Center, dated in March 2015, indicates he had been treating the Veteran for the past five years.  This doctor noted that he had become familiar with the Veteran's active duty history and had reviewed some of the Veteran's VA medical records provided by him.  This doctor discussed the events that had occurred during the Veteran's service.  This doctor explained the Veteran suffered from a lot of anxiety during his basic training.  While the Veteran was stationed in Germany, his anxiety worsened and he became depressed.  He was demoted, given an Article 15, and was in an accident.  He was increasingly fearful and depressed.  This doctor explained the Veteran misperceived his situation and became fearful that he would be put in jail.  His use of alcohol escalated and he began using hash.  It seemed as though the accident in service was a sentinel event that significantly increased his anxiety and depression.  This doctor surmised that it was as likely as not that the depression and anxiety had started during the Veteran's time in the Army.  Moreover, the problems had existed continuously from that time to the present and the Veteran requires ongoing treatment for his depression and anxiety.  The diagnoses were recurrent, moderate, major depressive disorder, generalized anxiety disorder, combined-type ADD, and polysubstance dependence disorder in full total remission.  

In March 2015, Dr. B.B. also submitted a VA Form 21-0960P-2, Mental Disorders Disability Benefits Questionnaire.  The form noted the Veteran had been diagnosed with generalized anxiety disorder, major depressive disorder, and ADHD.  The Veteran had a GAF score of 50.  This examiner indicated the Veteran's anxiety included symptoms of fear of failure, apprehension, avoiding of social situations and new experiences.  His depression presented with symptoms of hopelessness, lack of energy and past suicidal thoughts.  Both the anxiety and depression included fatigue, difficulty concentrating, headaches, muscle tension, feelings of guilt, and feelings of worthlessness.  Dr. B.B. noted that he had reviewed the Veteran's service records and medical documents supplied by the Veteran from VA.  The Veteran acknowledged drinking to excess occasionally before joining the military and using illegal substances both while in the military and since.  During service he increasingly used THC and alcohol before being discharged.  

The Veteran reported continuing to drink excessively after discharge from service until beginning a course of treatment with VA.  This commenting doctor further indicated the sentinel events as the Veteran's fear due to his inability to drive and his fear of being dishonorably discharged also owing to that inability, his negative performance evaluations, and the driving accident in service.  This doctor explained that he had reviewed the history of military service with the Veteran, and that it sounded like his service experience was traumatic to him.  His ability to function seemed to deteriorate during that time, i.e., while he was in service.  He was currently doing better with treatment, however, although this doctor reiterated that it seemed as likely as not that the Veteran had developed some impairment related to his military experience.  

A letter from Dr. N.K., received in March 2015, indicates the Veteran was an active patient in her care.  This doctor had become familiar with the Veteran's active duty history and had reviewed his medical records from the VA, Life Management of Northwest Florida, and had consulted with K.S., a licensed clinical social worker (LCSW) concerning the Veteran.  The Veteran was presently prescribed medications for generalized anxiety, depressive disorder, and ADHD.  He had a history of self-medication and substance abuse dating from his time in service, but no recurrence of substance abuse since the diagnosis of anxiety and depressive disorder by VA.  This doctor explained that the Veteran's symptoms started in his initial training and advanced in his secondary training as a motor vehicle operator.  The stationing in Germany with a military transportation unit further escalated his anxiety and depression.  He was discharged due to "failure to rehabilitate," substance abuse.  This commenting doctor explained that generalized anxiety and depression disorders can easily be overlooked or misdiagnosed when there is substance abuse or self-medication that results in substance abuse and addiction.  This doctor indicated it was as likely as not that the symptoms of using drugs and alcohol were signs of the Veteran's anxiety and deepening depression and not a moral failing or an untreatable condition.  The Veteran recounted a great fear in his discussions of his military service and events prior to his leaving Germany.  His assignment to a transportation unit and the requirement to become skilled in driving an "18 wheeler" when he had just recently gained the skills to drive a standard transmission gave him little perceived room for error.  His progress reports threatened discharge if he could not perform his duty and that only deepened his fear of dishonorable discharge.  The fear became a punishment that he equated with prison, shame, guilt, and impending doom.  He spoke of waiting to see what was going to happen to him and being put into military prison if he could not drive.  He viewed the discharge process as military prison and being a lifelong outcast.  When he was in an accident, while training, his job as an operator was taken away.  His fears had been building.  Written and verbal threats seemed to be happening and it was a traumatic psychological event that left him fearful and clinically depressed.  He perceived no options or future and his anxiety and depression escalated.  This commenting doctor explained that subsequent behaviors and incidents viewed in this light point to escalating symptoms.  The Veteran's history after discharge showed the same patterns of unfounded fears and major depressive periods without medical care.  This doctor indicated the Veteran clearly had been suffering from generalized anxiety and major depression that began to manifest during his service.  In this doctor's opinion, the Veteran's time in service and notably his time in the transportation unit and the trauma of being in an accident that ended his life as he knew it were as likely as not the cause of his lasting and ongoing generalized anxiety disorder and the accompanying major depressive disorder.  

In March 2015 Dr. N.K. also submitted a VA Form 21-0960P-2, Mental Disorders Disability Benefits Questionnaire.  This doctor reiterated the Veteran was currently diagnosed with generalized anxiety disorder, recurrent moderate major depressive disorder, and ADHD.  He had a GAF score of 50.  This examiner also noted that the Veteran's anxiety included symptoms of fear of failure, apprehension, avoiding of social situations and new experiences.  His depression presented with symptoms of hopelessness, lack of energy and past suicidal thoughts.  Both the anxiety and depression included fatigue, difficulty concentrating in the face of adversity, feelings of guilt, and feelings of worthlessness.  This doctor reviewed the Veteran's service records, medical documents supplied by the Veteran from VA, and his records from Life Management of Northwest Florida.  The Veteran claimed occasional binge drinking before joining the military, but no drug use prior to joining.  He admitted to using drugs and alcohol during service and since.  He had increasing legal and behavior issues in the years prior to his suicide hot-line call and was being treated for these issues by VA.  The sentinel events were his fear of failing to learn to drive large trucks and his assumption that this would result in a dishonorable discharge.  His evaluation confirmed his fears and the subsequent accident and removal from the company training program.  This commenting doctor noted there was no evidence of the Veteran receiving evaluations for mental health.  This doctor surmised that it was understandable that the primary reason for the Veteran's discharge was also the most obvious one.  The results of his fears coming true, whether caused by his own accord or not, they had obviously had a profound effect on him.

In June 2015, the Veteran had a VA mental disorders examination.  He spoke about his military experience, which he found to have been extremely stressful.  He had alcohol problems, received poor quarterly job performance counseling, and had an incident listed as disrespect to a noncommissioned officer (NCO).  He also recounted an auto accident in which he was pulling a trailer that went over a truck.  No one was hurt, but they never allowed him to drive again.  Since his discharge, he had never held a job for more than 6-7 months.  He had abused nearly every drug, with the exception of those injected.  His drug of choice was opiates and ecstasy.  He began drinking alcohol at 17 and it became a problem by age 19.  His alcohol abuse continued until about seven years ago.  He said he had last drunk in April 2009 and was currently clean and abstinent.  He was never diagnosed with a mental disorder in service, but he has received care since leaving the military.  His current symptoms are depressed mood, avoidance of people, fatigue, and chest pain.  His mood was "anxious and crappy."  The examiner observed the Veteran's affect was congruent with the stated mood and he denied suicidal ideation.  The examiner further indicated that the results of the mental status exam were otherwise unremarkable.  The examiner's diagnoses were unspecified personality disorder, substance use disorder, in remission, and ADHD by history.  The examiner explained that the unspecified personality disorder was based on testing and clinical history that included emotional dysregulation, poor coping skills, impulsivity (drugs and alcohol abuse), suicidal behavior, and efforts to avoid abandonment.  The examiner also pointed out that review of the VA records indicated the Veteran was being seen by VA for depression, anxiety, and as a recovering alcoholic.  He had diagnoses of ADHD, major depressive disorder, and alcohol dependence.

In summarizing his findings, this VA examiner opined: 

...[The Veteran's] alcohol abuse began prior to his military enlistment and is not due to his military experience, but is a behavior that he learned in his home and is an example of a poor coping skill inherent in personality disorders.  It is the opinion of this examiner that Veteran meets DSM-5 diagnostic criteria for the diagnosis of Unspecified Personality Disorder with borderline traits as supported by personality testing.  It is noted that when he is under periods of increased psychosocial stress his symptoms of depression are exacerbated because of his poor coping skills and affective dysregulation related to his borderline personality traits.  His depression is part of his personality disorder and does not warrant a separate diagnosis.  His diagnosis with a personality disorder is not considered a disability for which service-connected benefits are payable as this is a constitutional or developmental disorder.  Personality disorders are developmental in nature, often traceable back to adolescence or early adulthood; therefore, they are considered to preexist military service.  His ADHD pre-existed his military enlistment and is therefore not compensable.  Use of alcohol and drugs is a voluntary behavior often chosen by those with personality disorders.  It is the opinion of this examiner that his previous substance abuse disorders is the symptom or [manifestation] of his personality disorder.

A VA medical opinion disability benefits questionnaire, dated in August 2015, concluded the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In explanation, the examiner noted that the current psychiatric disorders diagnosed during the June 2015 examination were unspecified personality disorder and ADHD, both existing prior to enlistment and not the result of the Veteran's military service nor aggravated by his military service.  This examiner further noted that the Veterans substance use disorder in remission is not a symptom or manifestation of an underlying service-connected psychiatric disorder, rather, from poor choices made by him.  This examiner concurred with the July 2015 examiner in the opinion that the alcohol abuse began prior to the Veteran's military enlistment and is not due to his military experience, but instead a behavior that was learned in his home and is an example of poor coping skills inherent in personality disorders.  This examiner further noted that the Veteran's ADHD also pre-existed his military service and was not aggravated by his service.  This examiner determined the claimed condition clearly and unmistakably existed prior to service was not aggravated beyond its natural progression by an in-service event, injury, or illness.

In summary, this examiner noted:

Special attention was given to the eFolder letter from the veteran's psychiatrist from Life Management Center.  Although the doctor reported having reviewed some of the veteran's VA records, it appears that he may not have had access to the veteran's service treatment records, which are silent for any psychiatric treatment.  Thus, it appears that the physician had to take the veteran's word at face value.  It is worth noting that despite this psychiatrist's report that the veteran "suffered from a lot of anxiety during basic training" and "after he was stationed in Germany his anxiety worsened and he became depressed" there is absolutely no documentation in his military treatment record to support this claim.  His service treatment record is silent for reported psychiatric symptoms.  The veteran's decision to abuse alcohol and hash is noted.  People without psychiatric symptoms use drugs and alcohol for recreational purposes.  It does not automatically indicate a psychiatric condition.

Because of these conflicting opinions, both for and against the claim, there very obviously is patent disagreement over whether the Veteran has mental illness owing to his military service.  He has a documented history of drug and alcohol abuse, also what most recently has been characterized as a personality disorder, among other diagnoses.

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, effective for claims as here filed after October 31, 1990, payment of compensation for disability that is a result of a Veteran's alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or a disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

There is an exception to this general rule, however.  The Federal Circuit Court has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  But the Federal Circuit Court indicated that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  The Federal Circuit Court further held that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Id.

To summarize, where drug and alcohol abuse is at issue, service connection is precluded "in two situations:  (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Allen, at 1376.  Conversely, service connection is not precluded if substance abuse is secondary to a service-connected disability, such as if the Veteran used alcohol and/or drugs to mask or self-medicate his mental disorder.  Even if a Veteran has a service-connected disability, however, service connection would be precluded for the alcohol or drug abuse disability if it is actually due to willful action rather than the result of the service-connected disability.  Id., at 1378.

Regarding the additionally-diagnosed personality disorder, as the VA compensation examiner pointed out, in general, personality disorders are "defects" that are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects," such as a personality disorders, automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital or developmental defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary).  As such, "[s]ervice connection of personality disorders, whether on a direct basis or by aggravation, is...prohibited...."  61 Fed. Reg. 52,695.

However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected, and, in accordance with 38 C.F.R. § 3.310(a), personality disorders that result from service-connected disabilities may be service connected on a secondary basis.  See also VAOPGCPREC 82-90 (July 18, 1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service); 61 Fed. Reg. 52,695 (explaining that "except as provided in § 3.310(a) in this chapter", § 4.127 was added for reinforce the principle that organic personality disorders that develop secondary to head trauma, epilepsy, etc., will be service connected secondary to these conditions).

Therefore, while 38 C.F.R. §§ 3.303(c), 4.9, and 4.127 prohibit any grant of service connection for a personality disorder, even if aggravated in service, the Veteran's other diagnosed psychiatric disorders may provide a basis for service connection if the evidence shows these disorders were unrelated to or superimposed upon his diagnosed personality disorder.

The Veteran claims that his depression and anxiety are related to his difficulty in adapting to the military lifestyle.  He could not understand the new vehicles, the living situation, or the hierarchy.  He cites the truck accident in service and claims he became very stressed afterwards because he thought he would be dishonorably discharged from the military.  He claims that caused him to drink and smoke hashish.  His military personnel records document his trouble with authority and drug and alcohol abuse problems.  The Community Mental Health Service treatment record from April 1987 corroborates his feeling of anxiety during service.  The record noted that he had experienced problems in basic training, but that they eventually subsided.  The Veteran believed his problems would go away, but he was very worried, and according to him they never did.  The mental status exam indicates that the military also may have been concerned with his mental status.  His service treatment records and military personnel records are unremarkable for confirmation of the alleged vehicular accident in service.  But the separation memorandum does reference that he was unable to learn how to drive an M-915 vehicle. 

The Veteran has a multitude of diagnoses, that is, aside from drug and alcohol abuse and personality disorder, including of major depressive disorder, generalized anxiety disorder, and ADHD (that latter of which is also said to have pre-existed his service).  The VA records and private treatment records consistently diagnose depression, anxiety, ADHD, and alcohol dependence.  The SUDP note from October 2009 indicates his trigger for alcohol usage was his boredom and worrying about things.  This reason for drinking is similar to his claim of why he drank more in service because of the stress he felt (even while acknowledging that he also drank, even sometimes excessively, even before entering service).  The lay statements submitted by his friends and acquaintances are consistent with his medical records and show he has been having problems more so since leaving service.

In March 2015, two private doctors submitted letters with attached Mental Disorders Disability Benefits Questionnaires.  These records were received by the local RO on March 27, 2015, but VBMS reflects they were not scanned and associated with the electronic record until May 1, 2015.  Because these records were not part of the VBMS file until May 2015, they were not considered by the Board before the April 2015 remand was issued.  

In the letter from Dr. B.B., he noted that, based upon his discussion with the Veteran, it was as likely as not that the depression and anxiety started during his time in the Army.  This doctor pointed to the disciplinary actions taken against the Veteran and the Veteran's claim of anxiety during basic training and while stationed in Germany.  This doctor also noted that he had been treating the Veteran personally for the last five years.  In the attached Mental Disorders Disability Benefits Questionnaire, Dr. B.B. confirmed that he reviewed the Veteran's service records and medical documents supplied by the Veteran from VA.  The Veteran admitted to using alcohol before his military service, but this doctor nonetheless considered the sentinel events as the Veteran's fear of his lack of ability to "drive" and his fear of being dishonorably discharged from the military due to his inability to drive, negative evaluations, and eventual driving accident.  This doctor explained that the Veteran's ability to function did seem to deteriorate during his service and that it seemed as likely as not that he did develop some impairment related to his military service.  This doctor diagnosed generalized anxiety disorder, major depressive disorder, and ADHD.

Dr. N.K. noted that it is as likely as not that the symptoms of using drugs and alcohol were signs of the Veteran's anxiety and deepening depression and were not a moral failing or an untreatable condition (unlike the VA examiner concluded).  In the attached Mental Disorders Disability Benefits Questionnaire, this commenting doctor noted having reviewed the Veteran's service records and medical documents supplied by him from VA, as well as his records from the Life Management of Northwest Florida.  The Veteran admitted to her the use of drugs and alcohol during service and binge drinking before service.  In the letter, this doctor reconciled that, although the Veteran's discharge was due to a "failure to rehabilitate," generalized anxiety and depression disorders can easily be overlooked or misdiagnosed when there is substance abuse or self-medication that results in substance abuse and addiction.  This doctor therefore felt that the Veteran clearly had been suffering from generalized anxiety and major depression that began to manifest during his service.  In this doctor's opinion, the Veteran's time in service and notably his time in the transportation unit and the trauma of being in an accident that ended his life as he knew it were as likely as not the cause of his lasting and ongoing generalized anxiety disorder and accompanying major depressive disorder.


In the June 2015 VA mental disorders examination, the examiner noted that the Veteran's alcohol abuse was a behavior that he had learned in his home growing up and was an example of poor coping skills inherent in personality disorders.  This VA examiner diagnosed an unspecified personality disorder and noted that the Veteran's depression was part and parcel of his personality disorder and did not warrant a separate diagnosis.  This VA examiner further noted that personality disorders were developmental in nature and often traceable back to adolescence or early adulthood, so totally unrelated to military service as far as inception.  This VA examiner opined that the previous substance abuse disorders are the symptom or manifestation of the Veteran's personality disorder.  In the supplemental VA medical opinion, dated in August 2015, the additional examiner explained that substance use disorder in remission is not a symptom or manifestation of an underlying service-connected psychiatric disorder, rather, from poor personal choices made by the Veteran.  This additional VA examiner thus concurred with the July 2015 examiner in the opinion that the alcohol abuse began prior to the Veteran's military enlistment and is not due to his military experience, but instead is a behavior that was learned in his home growing up and is an example of poor coping skills inherent in personality disorders.  This additional VA examiner further noted that the Veteran's ADHD pre-existed his military service and was not aggravated by his service.  This VA examiner added that the claimed condition clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  Lastly, the examiner noted that the Veteran's psychiatrist from Life Management Center may not have had access to the Veteran's service treatment records before writing the letter to VA.  This VA examiner surmised this based on the fact the Veteran's service treatment records were unremarkable for indication of any psychiatric treatment and since there was no actual documentation supporting his claim that his anxiety had gotten worse while he was stationed in Germany.  This VA examiner explained that "[p]eople without psychiatric symptoms use drugs and alcohol for recreational purposes.  It does not automatically indicate a psychiatric condition."


Service connection is permissible even when the initial diagnosis of the condition now being claimed did not occur during the Veteran's time in service.  See 38 C.F.R. § 3.303(d).  VA regulation also contains provision for when there was a misdiagnosis in service that is later changed or corrected, especially in the case of a mental disorder.  38 C.F.R. § 4.125(b).  Though the VA examiners and the Veteran's private doctors disagree regarding the etiology of his mental illness, both private examiners have worked closely with him for several years now and have reviewed his treatment records from both during and since his service.  There is no "treating physician rule" requiring the Board to give deference to these doctors' opinion over those of the VA compensation examiners.  Both the Federal Circuit Court and Veterans Court (CAVC) have specifically declined to adopt a "treating physician rule" that would give preference to statements from a treating physician.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  And this is true even accepting that a treating physician may be more familiar with the Veteran's general state of health.  This notwithstanding, the Board sees no reason why these two exams should not be considered since both letters and examination reports are fully articulated and contain sound reasoning, which is where the bulk of the probative weight of any opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its underlying reasoning, that is, when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  Moreover, although the VA compensation examiner expressed skepticism over how the private examiners had come about arriving at their conclusions, mere reliance on a Veteran's self-recounted history is not reason enough, alone, to discount the probative value of the opinion relying on this history, unless it is shown this reported history is not credible.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).


Given the near equal probative weight of the evidence in this appeal, for versus against this claim, it is as likely as not the Veteran's present level of mental illness bears some relationship with his time in service.  In this circumstance this reasonable doubt is resolved in his favor and his claim granted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An" absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, generalized anxiety disorder, ADHD, and alcohol dependence, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


